                 Case 3:20-cv-05176-BHS Document 26 Filed 12/17/20 Page 1 of 3




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     DAVID J. DEJEU,                                  CASE NO. C20-5176 BHS
 8
                             Plaintiff,               ORDER DENYING PLAINTIFF’S
 9          v.                                        MOTION FOR
                                                      RECONSIDERATION
10   LEWIS COUNTY, et al.

11                           Defendants.

12

13          This matter comes before the Court on Plaintiff David Dejeu’s motion for

14   reconsideration. Dkt. 25.

15          On November 9, 2020, the Court granted the Defendants’ second motion to

16   dismiss, finding that Dejeu failed to allege facts to support his § 1983 Monell claim and

17   42 U.S.C. § 1985(2) and (3) claims. Dkt. 23. On November 25, Dejeu filed the instant

18   motion requesting reconsideration or leave to amend. Dkt. 25.

19          Motions for reconsideration are governed by Local Rule 7(h), which provides as

20   follows:

21          Motions for reconsideration are disfavored. The court will ordinarily deny
            such motions in the absence of a showing of manifest error in the prior
22

23
     ORDER - 1
24
              Case 3:20-cv-05176-BHS Document 26 Filed 12/17/20 Page 2 of 3




 1          ruling or a showing of new facts or legal authority which could not have
            been brought to its attention earlier with reasonable diligence.
 2
     Local Rules W.D. Wash. LCR 7(h). “[A] motion for reconsideration should not be
 3
     granted, absent highly unusual circumstances, unless the district court is presented with
 4
     newly discovered evidence, committed clear error, or if there is an intervening change in
 5
     the controlling law.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.
 6
     2000) (quoting 389 Orange Street Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)).
 7
     Mere disagreement with a previous order is an insufficient basis for reconsideration, and
 8
     reconsideration may not be based on evidence and legal arguments that could have been
 9
     presented at the time of the challenged decision. Haw. Stevedores, Inc. v. HT & T Co.,
10
     363 F. Supp. 2d 1253, 1269 (D. Haw. 2005).
11
            Here, Dejeu has failed to establish that he Court committed any error in dismissing
12
     his case without leave to amend. The Court previously granted the Defendants’ motion to
13
     dismiss because Dejeu failed to allege facts to support a reasonable inference that
14
     deliberate action attributable to Lewis County directly caused a deprivation of federal
15
     rights for his § 1983 claim and because being a pro se or self-represented party is not a
16
     protected class for his § 1985 claims. See Dkt. 23 at 2–4. The Court denied leave to
17
     amend as Dejeu had previously been granted leave to amend and had failed to allege any
18
     new facts that would entitle him to relief. Id. at 4. Dejeu asserts that he did allege
19
     sufficient facts to state a § 1983 claim against the Defendants but fails to establish how
20
     the Court committed clear error in holding otherwise. Additionally, Dejeu reasserts his
21
     argument that pro se and self-represented parties are a protected class, which is an
22

23
     ORDER - 2
24
              Case 3:20-cv-05176-BHS Document 26 Filed 12/17/20 Page 3 of 3




 1   insufficient basis for reconsideration. Dejeu has failed to meet his burden to establish a

 2   manifest error in the Court’s dismissal of this case without leave to amend.

 3          Therefore, the Court DENIES Dejeu’s motion for reconsideration.

 4          IT IS SO ORDERED.

 5          Dated this 17th day of December, 2020.

 6

 7

 8
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 3
24
